DETAILED ACTION


1.	Claims 1-30 are presented for consideration.

Claim Objections

2.	Claims 1, 11 and 21 are objected to because of the following informalities:  “at least a portion of the database data. to process the database data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such it is not clearly defined what element is “to process the database data”. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11, and 14-34 of U.S. Patent Application No. 16/446,416 [ hereinafteras ‘416 ], and claims 1-30 of U.S. Patent Application No 16/816,180 [ hereinafteras ‘180 ], in view of Gupta et al. [ US Patent No 9,880,933 ]. The claims of ‘416, and ‘180 discloses all the limitations of the instant application, however, the claims of ‘416, and ‘180 do not disclose retrieving, by the resource manager, information regarding storage of at least a portion of the database data to one or more caches accessible to a plurality of execution nodes.  Gupta discloses retrieving, by the resource manager, information regarding storage of at least a portion of the database data to one or more caches accessible to a plurality of execution nodes [ col 10, lines 15-43; and col 40, 

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 6-12, 16-22, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. [ US Patent No 9,880,933 ].

7.	As per claim 1, Gupta discloses the invention as claimed including a method, comprising:
receiving, by a resource manager [ i.e. database engine ] [ 720, Figure 7; and col 22, lines 42-60 ] running on a first executor node of a plurality of executor nodes [ i.e. buffer cache nodes 
retrieving, by the resource manager, information regarding storage of at least a portion of the database data to one or more caches accessible to a plurality of execution nodes [ i.e. the storage service driver at buffer cache nodes may maintain metadata about the volume and may directly send asynchronous requests to each of the storage nodes necessary to fulfill read requests and write requests ] [ col 10, lines 15-43; and col 40, lines 4-10 ]; and
allocating, based at least in part on the retrieved information, the query to one or more of the plurality of executor nodes with access to one or more caches storing at least a portion of the database data [ i.e. database engine head node server that receives read and/or write requests from various client programs and/or subscribers, then parses them and develops an execution plan to carry out the associated database operations ] [ Figure 4; and col 8, lines 41-col 9, lines 29 ]. to process the database data based at least in part on an organization of the database data within the plurality of cache memories of the plurality of executor nodes and the plurality of storage devices [ i.e. buffer cache entry maintained at a buffer cache node may contain the current version of a portion of the data stored in the distributed storage system, the specified data may be received from the buffer cache node in order to service the storage I/O read requests ] [ Figures 10 and 11; and col 32, lines 50-col 33, lines 6 ].



9.	As per claim 6, Gupta discloses wherein the plurality of executor nodes is organized into one or more virtual warehouses [ i.e. provisioning compute nodes from other distributed system to operate as buffer cache nodes, as well as handle processes for reclaiming buffer caches nodes ] [ col 18, lines 12-28 ], each of the one or more virtual warehouses to dynamically communicate with a subset of the plurality of storage devices based on the query [ i.e. if the buffer cache node has an invalid cache entry (e.g. a miss ), then storage service driver for a buffer cache node may send a read request to specific storage nodes ] [ Abstract; and col 23, lines 36-47 ].

10.	As per claim 7, Gupta discloses wherein the one or more virtual warehouses are logically mapped with each other [ col 18, lines 28-55 ].

11.	As per claim 8, Gupta discloses wherein the plurality of executor nodes is external to and separate from the plurality of storage devices [ Figure 5; and col 16, lines 61-66 ].

12.	As per claim 9, Gupta discloses wherein the plurality of storage devices comprises a virtual database [ col 19, lines 9-52 ].

13.	As per claim 10, Gupta discloses wherein each CPU core is one of a physical CPU core or a virtual CPU core [ Figure 17; and col 41, lines 14-45 ].

14.	As per claims 11, 12, and 16-20, they are rejected for similar reasons as stated above in claims 1, 2, and 6-10.

15.	As per claims 21, 22, and 26-30, they are rejected for similar reasons as stated above in claims 1, 2, and 6-10.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


16.	Claims 3-5, 13-15, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [ US Patent No 9,880,933 ], in view of Kobayashi et al. [ US Patent No 8,209,796 ].

17.	As per claim 3, Gupta does not specifically disclose wherein allocating the query comprises: determining more than one task required to process the query; and allocating the more than one task to the one or more executor nodes.  Kobayashi discloses wherein allocating the query comprises: determining more than one task required to process the query; and allocating the more than one task to the one or more executor nodes [ i.e. divides the sql process into a plurality of sql processes so that the sql processes are executed in parallel by a plurality of computers ] [ col 6, lines 51-61 ].  It would have been obvious to person skill in the art before the effective filing date of the claimed invention combine the teaching of Gupta and Kobayashi because the teaching of Kobayashi would enable to improve load imbalance in execution of each SQL process on each BES so as to increase the speed of SQL execution [ Kobayashi, col 2, lines 18-21 ].

18.	As per claim 4, Gupta discloses wherein allocating the query to one or more of the plurality of executor nodes further comprises:


19.	As per claim 5, Gupta discloses wherein portions of the database data are allocated within one or more of a plurality of caches of the plurality of executor nodes based on how frequently the database data is accessed [ i.e. storage client’s data is frequently accessed ] [ col 40, lines 39-53 ].

20.	As per claims 13-15, they are rejected for similar reasons as stated above in claims 3-5.

21.	As per claims 23-25, they are rejected for similar reasons as stated above in claims 3-5.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446